Case 1:19-cr-00699-JGK Document 22 Filed 11/17/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

pee ee ee ee eee x
UNITED STATES OF AMERICA
-v- 19-CR-699 (JGR)
JAMES T. BOOTH, : ORDER
Defendant.
a x

JOHN G. KOELTL, United States District Judge:

The Court arguably should have provided the oral warning
specified in Federal Rule of Criminal Procedure 5(f) during the
sentencing today. The Court has entered the appropriate Rule
5(f) Order and the Government should confirm by November 20,

2021 that it is aware of its obligations.

SO ORDERED.

Dated: November 17, 2020 ( "
New York, New York cz Hef

. WO “dohn G. Koeltl
“Whited States District Judge

 

 
